Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant's argument, filed on December 18, 2020 has been entered and carefully considered. Claims 24, 39, 59 and 60 are amended and claim 38 has been canceled. Claims 24-37 and 39-60 are pending. 


Response to Arguments
On pages 8-9 applicant argues "Helal fail to disclose the visual representation comprising a field of view of at least one of the plurality of remote devices," as claimed in amended claim 24, 59 and 60. While the applicant's argument points are understood, the examiner respectfully disagrees it is because Helal teaches the visual representation comprising a field of view of at least one of the plurality of remote devices ([see in fig. 2 and para 0056]-in fig. 2 illustrates PSD 200 is a mobile device and [in para 0056]- surveillance system 335 data can be gathered by the smart space control unit 305 and used to determine the location of a PSD 200 user and obstacles near the PSD 200 user. Typical surveillance systems 335 can include motion sensors, pressure sensors, sound detectors, and the like. It should be noted that the PSD 200 is not limited to any particular object detection source and that data provided by multiple sources, including spatial relationship sensors of the PSD 200 and data gathered via smart space sensors where sensor data will have filed of view)
Therefore, the rejection has been maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 24, 27, 28, 44, 45, 47-49 and 57-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hubbard et al. (US. Pub. No. 2004/0103139 A1) in view of Helal et al. (US. Pub. No. 2005/0060088 A1).

Regarding claim 24, Hibbard teaches a computer implemented method of generating a visual representation of collected sensor data([see in Fig. 6]- Sensor based distributed processing system 300 is formed utilizing sensors (e.g., 340A-340C)  connected to client systems (108, 110, 112) to form a system that can take advantage of sensor capabilities), the method comprising: receiving sensor data from a plurality of remote devices over a network, the sensor data including at least image data([see in Fig. 6]-in fig. 6 discloses sensor systems 258A-258C located remote from server systems 104 or customer systems 152, a particular client system (e.g., 108) is referred to as a remote distributed device (RDD), thus plurality of remote devices refer to as client devices receiving sensors data over network 102 ) and associated location data, the plurality of remote devices each being a mobile device([see in Fig. 7 and para 0023; 0064 and 0083]- configure a sensor based data collection system by selecting N of the distributed devices with desired locations (L -data) and E sensors in response to analyzing the data stored in sensor database 712); storing the sensor data in a database, the sensor data addressable by at least the associated location data([see in Fig. 7 and para 0023; 0064 and 0083]- configure a sensor based data collection system by selecting N of the distributed devices with desired locations (L -data) and E sensors in response to analyzing the data stored in sensor database 712).
However, Hubbard does not explicitly disclose collecting sensor data from the database based on a target mobile device location obtained from a target mobile device and the associated location data from at least one of the plurality of remote devices; using at least one processor, constructing a visual representation associated with the target mobile device location based on the collected sensor data; and causing a device to enable commands within the visual representation.
In an analogous art, Helal teaches collecting sensor data from the database based on a target mobile device location obtained from a target mobile device and the associated location data from at least one of the plurality of remote devices ([see in Fig. 5 and para 0059]- sensor 225 and the PSD 200 to determine a using at least one processor([see in Fig. 1]-processor 105), constructing a visual representation associated with the target mobile device location based on the collected sensor data([see in Fig. 2 and para 0039; 0044]- in fig. 2 shows the PSD 200 can include a presentation element 205 and the PSD 200 can include a variety of sensors. As shown in FIG. 2, the PSD 200 can be configured with one or more spatial relationship sensors 225); and causing a device to enable commands within the visual representation ([see in Fig. 2, para 0042-044]- presentation element 205 can include a tactile presentation mechanism and capable of taking use command). Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to provide the technique of Helal to the modified system of Hubbard a portable computing device for pedestrian navigation and for spatial relationship determinations between the device and obstacles proximate to the device[Helal; para 0003].
Regarding claim 27, Helal teaches wherein the sensor data further includes at least one of the following data modalities: video data, video stream data, audio data,accelerometer data, magnetic data, bio data, barcode data, RFID data, odometer data, and health metric data([para 0055]-video data ;[para 0026]-  PSD 100 can be configured to play various audio formats from streaming formats to MP3's, or other audio file formats such as .wav or .aiff files).
Regarding claim 28, Helal teaches wherein the sensor data comprises ambient sensor data from the plurality of remote devices([para 0036]- PSD 100 can also include sensors such as infrared transceivers, code readers, temperature sensors, chemical 
Claim 38 (canceled).
Regarding claim 44, Helal teaches wherein the visual representation comprises network links to information related to objects ([see in Fig. 4]-network link).
Regarding claim 45, Helal teaches wherein the network links initiate location based services based on the location data([abstract]-a pedestrian navigation and spatial relation device for position finder, a spatial relationship sensor, an input mechanism, and an output mechanism. The position finder to determine a geographic position of the device based upon received wireless signals and the sensor can provide data used to detect a position of at least one obstacle relative to the device as output sensory indicators for at least one of guiding a pedestrian to the destination location and warning a pedestrian about the detected obstacles).
Regarding claim 47, Helal teaches wherein the location data comprises image features ([abstract]-a pedestrian navigation and spatial relation device for position finder, a spatial relationship sensor, an input mechanism, and an output mechanism. The position finder to determine a geographic position of the device based upon received wireless signals and the sensor can provide data used to detect a position of at least one obstacle relative to the device as output sensory indicators for at least one of guiding a pedestrian to the destination location and warning a pedestrian about the detected obstacles where the location data includes image features).
Regarding claim 48, Helal teaches recognizable objects in a recognition database ([para 0050]-database).

Regarding claim 57, Helal teaches wherein the plurality of remote devices include remote devices having different location data([see in Fig. 2]- the PSD 200 can include a variety of sensors. As shown in FIG. 2, the PSD 200 can be configured with one or more spatial relationship sensors 225. While the spatial relationship sensor 225 can be positioned on the PSD 200 in any of a variety of different locations).
Regarding claim 58, Helal teaches wherein the plurality of remote devices includes the target mobile device([see in Fig. 2]- the PSD 200 can include a variety of sensors. As shown in FIG. 2, the PSD 200 can be configured with one or more spatial relationship sensors 225. While the spatial relationship sensor 225 can be positioned on the PSD 200 in any of a variety of different locations).
Regarding claim 59, the claim is interpreted and rejected for the same reason as set forth in claim 24.Hence; all limitations for claim 59 have been met in claim 24.
Regarding claim 60, the claim is interpreted and rejected for the same reason as set forth in claim 24.Hence; all limitations for claim 60 have been met in claim 24.


Claims 25, 26, 31, 40, 41, 46, 50-54  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hubbard in view of Helal as applied to claim 24 above and further in view of Gowda (US. Pub. No. 2008/0198222 A1).


In an analogous art, Gowda teaches comprising coupling with a peer-topeer network operating as the network ([see in Fig. 2]-peer-to-peer network). Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to provide the technique of Gowda to the modified system of Hubbard and Helal to achieve the advantages of a variety of mobility tools while allowing maximum flexibility to the user [Gowda; para 0005].
Regarding claim 26, Gowda teaches further comprising coupling with at least one of the following types of remote devices over the network: a mobile device, a portable device, a smart phone, and glasses ([para 007]-tale-presence, comprising a computer having a user Interface; fig. 2, showing the Interlace working remotely with the glasses on a person).
Regarding claim 31, Hubbard teaches further comprising storing recognizable objects based on the sensor data([abstract]- sensors can take on a wide variety of forms and purposes, including but not limited to sensors for weather related measurements, atmospheric conditions, air/water/environmental conditions, seismic activity, location information (such as GPS data), biological conditions, health conditions, and chemical contamination measurements).
Regarding claim 40, Gowda teaches wherein the visual representation comprises multi-modal data ([abstract]-a computer based process for providing a visually impaired subject with multi-modal (local, remote, human-aided, computer-aided) data).
 ( [para 0007], user interface comprising a visual input device capable of receiving a visual signal, and further comprising information collection system mounted on an individual; and an Information dispensing system comprising a haptic feedback device capable of sensing a physical environment).
Regarding claim 46, Gowda teaches wherein the location data comprises global positioning system data (Para [0070]- using image processing of the input video, a device called the 'Seeing-iWand', the visually Impaired can use the wand to 'feel' the environment; the wand is equipped with a simple interlace for communication and instruction, providing basic tracking technology (e.g., image processing, sonar, laser, accelerometer gyros)).
Regarding claim 50, Gowda teaches wherein the visual representation comprises a personalized visual representation constructed from the private database(Para.[0284], the augmented reality system comprises predetermined objects stored in a computer database to be selected when a user location is tracked based on the position, orientation).
Regarding claim 51, Gowda teaches wherein the recognition database comprises a shared community database Para.[0284], the augmented reality system comprises predetermined objects stored in a computer database to be selected when a user location is tracked based on the position, orientation; it is understood that database always be shared).
 Point-Of-View Tube: Could provide a service to post/share/view video from an individual's point-of-view).
Regarding claim 53, Gowda teaches wherein the commands include device commands(Para.[0072]-the Guide is able to point to an object in the "virtual' scene and direct the visually impaired subject to a specific object of interest, and further the seeing-i-wand can give the Subject cues (I.e., vibrations) for guidance, the vibration amplitude could be attenuated based on distance from the object of interest). Gowda teaches generally a virtual model panoramic scene of the visually Impaired person is shown on the display of the sighted assistant, including sensing a position of an object).
Regarding claim 54, Gowda teaches wherein the device commands include at least one of the following: change data acquisition rate, change sampling rate, adjust resolution, adjust compression parameters, adjust encryption parameters, alternate communication path, trigger an actuator, emit audible signals, and manage an application(Para.[0072]-the guide would direct the individual through the internet to a specific object of interest, help the visually impaired subject navigate and interact with his/her surroundings; Para[0100], the Gulde is able to provide haptic feedback to the Subject utilizing the See-I Wand, by actuating vibration and varying the amplitude and frequency depending on the relative position of the See I wand (mobile sensing), from the object)).


Claims 29 and 30  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hubbard in view of Helal as applied to claim 24 above and further in view of FASOLD (US. Pub. No. 2011/0177845 A1).

Regarding claim 29, the combination of Hubbard and Helal does not specifically disclose wherein the visual representation comprises a 2D map.
In an analogous art, FASOLD teaches wherein the visual representation comprises a 2D map([see in Fig. 1 and para 0025-0026 and 0031]- shown in FIG. 1, a user equipment (UE) 101 may retrieve mapping information (e.g., two-dimensional (2D) maps, three-dimensional (3D) maps, navigation maps, first person augmented reality views, etc.)). Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to provide the technique of FASOLD to the modified system of Hubbard and Helal determining a mode of transport with respect to a mapping service for automatically and efficiently customizing map presentations [FASOLD; para 0002].
Regarding claim 30, FASOLD teaches wherein the visual representation comprises a 3D map([see in Fig. 1 and para 0025-0026 and 0031]- shown in FIG. 1, a user equipment (UE) 101 may retrieve mapping information (e.g., two-dimensional (2D) maps, three-dimensional (3D) maps, navigation maps, first person augmented reality views, etc.)).

Claims 32-37, 39, 42, 55, 56  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hubbard in view of Helal as applied to claim 24 above and further in view of Ritchey (US. Pub. No. 2008/0024594).

Regarding claim 32, the combination of Hubbard and Helal does not specifically disclose wherein the visual representation comprises a panorama.
In an analogous art, Ritchey teaches wherein the visual representation comprises a panorama([para 0003; 0133]-recording panoramic images). Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to provide the technique of Ritchey to the modified system of Hubbard and Helal in order to enhance the detection of objects surrounding the environment of the visually impaired individual[Ritchey; abstract].
Regarding claim 33, Ritchey teaches wherein the panorama comprises at least a two dimensional augmented reality panorama ([abstract]- . image stitching, image mosaicing, 3-D modeling/texture mapping).
Regarding claim 34, Ritchey teaches wherein the panorama comprises at least a three dimensional augmented reality panorama ([abstract]- . image stitching, image mosaicing, 3-D modeling/texture mapping).
Regarding claim 35, Ritchey teaches wherein the visual representation comprises a live panorama ([para 0211]-. constructing a panoramic view of the surrounding environment) with current field of view integrated into the augmented reality panorama as a function of the device position; [para 0012]-live panorama).

Regarding claim 37, Ritchey teaches wherein the commands include at least one of the following: pan, tilt, rotate, filter, and time shift ([see in Fig. 5D panoramic spherical FOY and zoom lens camcorder system).
Regarding claim 39, Ritchey teaches wherein the field of view comprises a real-time field of view([para  0211]-. constructing a panoramic view of the surrounding environment) with current field of view integrated into the augmented reality panorama as a function of the device position).
Regarding claim 42, Ritchey teaches wherein said constructing the visual representation includes stitching the sensor data according to registration features within the sensor data([see in Fig. 28 and abstract]-. Processing component provides various applications such as video capture/control, image stabilization, target/feature selection, image stitching, image mosaicking, 3-D modeling/texture mapping, perspective/distortion correction and interactive game control).
Regarding claim 55, Richey teaches wherein the commands include object management commands related to objects ([para 0189]-. The filter as were employed with respect to the video camera example, the adapter will pass alternating Sl and S2 images to the lens systems of a film camera).
Regarding claim 56, Richey teaches wherein the object management commands include at least one of the following: add, delete, assign metadata, tag, update, select,  The filter as were employed with respect to the video camera example, the adapter will pass alternating Sl and S2 images to the lens systems of a film camera; examiner considers the filter is a management comment).

Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hubbard in view of Helal and Ritchey  as applied to claim 42 above and further in view of Kuberka et al. (US. Pub. No. 2009/0193055 A1).

Regarding claim 43, the combination of Hubbard, Helal and Ritchey does not explicitly disclose wherein the registration features including at least one of the following: SIFT features, SURF features, environment features, landmark features, text features, audio features, and barcode features.
In an analogous art, Kuberka teaches wherein the registration features including at least one of the following: SIFT features, SURF features, environment features, landmark features, text features, audio features, and barcode features (Para.[0047]- containing stored image identifiers that include SIFT algorithm features, or object characteristics that are used to index or arrange associated lnforination which includes a series of images of people and places along with names and descriptions). Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to provide the technique of Kuberka to the modified system of Hubbard, Helal and Ritchey in order characterize the objects surrounding the visually impaired Individual [Kuberka; abstract].
.


Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Ellenby et al., US 2002/0140745 A1, discloses pointing systems for addressing objects.
2.	Yoshimine, US 2006/0184318 A1, discloses safety of a handicapped person when he or she goes out.
3.	Yang, US  2012/0280823 A1, discloses for detecting the occurrence of the disaster event.
4.	Chang US Pat. 6,460,005 B1, method for monitoring environmental conditions in a computing device


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
                                                                                                                                                                                            Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MD N HAQUE/           Primary Examiner, Art Unit 2487